 



Exhibit 10.2.6.5
AMENDMENT NO. 4 UNDER
CREDIT AND GUARANTEE AGREEMENT
     THIS AMENDMENT NO. 4 UNDER CREDIT AND GUARANTEE AGREEMENT (this
“Amendment”) is made as of the 15th day of March, 2006, by and among CALPINE
CONSTRUCTION FINANCE COMPANY, L.P., a Delaware limited partnership (the
“Company”), CALPINE HERMISTON, LLC, a Delaware limited liability company
(“Calpine LLC”), CPN HERMISTON, LLC, a Delaware limited liability company (“CPN
LLC”), and HERMISTON POWER PARTNERSHIP, an Oregon general partnership (the
“Hermiston Partnership” and, together with Calpine LLC and CPN LLC, the
“Guarantors”), the lenders party hereto (the “Lenders”), and GOLDMAN SACHS
CREDIT PARTNERS L.P., as administrative agent (together with its successors in
such capacity, the “Administrative Agent”).
RECITALS
     WHEREAS, the Company, the Guarantors, the Lenders and the Administrative
Agent entered into a Credit and Guarantee Agreement, dated as of August 14, 2003
(as amended on September 12, 2003, on January 13, 2004 and on March 5, 2004, and
as may be further amended from time to time, the “Credit Agreement”), pursuant
to which the Company borrowed, on a non-recourse basis as described in the
Credit Agreement, $385,000,000 in aggregate principal amount of First Priority
Senior Secured Institutional Term Loans due 2009 (the “Term Loans”);
     WHEREAS, on December 20, 2005, Calpine Corporation (“Calpine”) and certain
of its controlled subsidiaries, including, among others, Calpine Operating
Services Company, Inc. and Calpine Energy Services, L.P., filed a voluntary
proceeding for relief under Chapter 11 of the United States Bankruptcy Code with
the United States Bankruptcy Court for the Southern District of New York (the
“Proceeding”);
     WHEREAS, the Company (1) has asked that the Lenders waive certain specified
Defaults and Events of Default under the Credit Agreement related to the
Proceeding (the “Waiver”) and (2) has proposed to amend certain Sections of the
Credit Agreement as provided herein (the “Proposed Amendments”); and
     WHEREAS, the Company, the Guarantors, the Lenders and the Administrative
Agent now wish to amend the Credit Agreement in certain respects, as hereinafter
provided.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and the mutual agreements
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments. Section 7.01 (Events of Default) of the Credit Agreement is
hereby amended as follows:
          a. by deleting the “and” at the end of paragraph (i) of such Section;
          b. by inserting the words “except as set forth in paragraph
(k) below,” at the beginning of paragraph (i) of such Section;
          c. by deleting the period and adding “; and” at the end of paragraph
(j) of such Section; and
          d. by adding the following new paragraph (k) after paragraph (j) of
such Section:
“(k) Calpine Energy Services, L.P. shall file a motion, pursuant to Section
365(a) of the United States Bankruptcy Code, to reject the Index Based Gas Sale
and Power Purchase Agreement dated as of August 14, 2003, as amended, in its
Chapter 11 bankruptcy case, which is jointly administered under In re Calpine
Corporation, et al., Case No. 05-60200 (BRL) in the United States Bankruptcy
Court for the Southern District of New York.”
     3. Representations and Warranties. The Company and each Guarantor hereby
represents and warrants to each Lender and the Administrative Agent that
(a) this Amendment has been duly authorized, executed and delivered by the
Company or Guarantor, as applicable, and constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; and (b) the execution and delivery of this
Amendment (i) does not require any consent, approval, authorization or order of,
or filing with, any governmental agency or body or any court, except such as
have been obtained or made and are in full force and effect as of the date
hereof and (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or Guarantor,
as applicable, or any order of any governmental agency or body, or breach or
conflict with any material agreement to which the Company or Guarantor, as
applicable, is a party or by which the Company or Guarantor, as applicable, is
bound.
     4. Conditions. The effectiveness of Section 2 of this Amendment is subject
to the satisfaction of the following conditions precedent (unless specifically
waived in writing by the Requisite Lenders):
          a. the Company and the Guarantors named as signatories hereto and the
Requisite Lenders shall have executed and delivered to the Administrative Agent
their respective counterparts of this Amendment;
          b. an amendment set forth in a Supplemental Indenture under the
Indenture (in form and substance reasonably acceptable to the Administrative
Agent) agreed to by the Holders of Notes shall have become effective
concurrently with this Amendment; and

-2-



--------------------------------------------------------------------------------



 



          c. the Waiver shall have become effective concurrently with this
Amendment.
     5. Continuing Effect of the Credit Agreement. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Company or the Guarantors under the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Company or the Guarantors to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement in similar or
different circumstances. This Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. After this Amendment becomes effective in accordance with Section 4
hereof, any reference to the Credit Agreement shall mean the Credit Agreement as
amended and modified hereby.
     6. Applicable Law. This Amendment and the right and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. The delivery of an executed signature of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
     8. Headings. Headings herein are include herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

                  CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
           
 
  By:   /s/  Zamir Rauf    
 
           
 
      Name: Zamir Rauf    
 
      Title: Senior Vice President    
 
                CALPINE HERMISTON, LLC
 
           
 
  By:   /s/  Zamir Rauf    
 
           
 
      Name: Zamir Rauf    
 
      Title: Senior Vice President    
 
                CPN HERMISTON, LLC
 
           
 
  By:   /s/  Zamir Rauf    
 
           
 
      Name: Zamir Rauf    
 
      Title: Senior Vice President    
 
                HERMISTON POWER PARTNERSHIP
 
           
 
  By:   /s/  Zamir Rauf    
 
           
 
      Name: Zamir Rauf    
 
      Title: Senior Vice President    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Sole Lead Arranger,
Syndication Agent and a Lender
 
           
 
  By:   /s/  Stephen King    
 
           
 
      Name: Stephen King    
 
      Title: Authorized Signatory    

